PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/147,143
Filing Date: 3 Jan 2014
Appellant(s): HEN et al.



__________________
Neil C. Jones
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal brief filed January 18, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office Action dated December 15, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 52, 53, 57, and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hen et al. (U.S. Patent Application Pub. No. 2007/0269499), in view of Gethin (Wounds UK. 2007; 3(3): 52-56).
(2) Response to Argument
Appellant's arguments in the Appeal Brief filed January 18, 2022 have been fully considered but they are not persuasive.
i) Appellant contends that Hen and Gethin “teach diametrically opposed wound healing environments” and thus “teach away from each other”, that “despite admitting that Hen teaches wound healing in a more alkaline environment and admitting that Gethin teaches wound healing in an acidic environment, the Examiner believes that Hen and Gethin can be combined to eliminate the salt ferrate component of the Hen composition”, that “no person of ordinary skill in the art would be led by Gethin to change Hen’s alkaline environment to an acidic environment” and thus “the only way the Examiner can arrive at the acidic environment of the present invention is by using impermissible hindsight”; moreover, “Gethin does not disclose a seal-forming composition as claimed in the present claim and does not disclose protectively sealing a wound” while “both Hen and the present invention promote wound healing by applying a seal-forming composition to protectively seal the wound”. 
The Examiner, however, would like to point out the following:
1. Appellant clearly appears to be quite confused and has grossly distorted and mischaracterized the teachings of Hen and the prior art rejection of record. In stark contrast to Appellant’s assertion, Hen and Gethin certainly are not “diametrically opposed” at all and certainly do not teach away from each other. On the contrary, both Hen and Gethin are concerned with the very same purpose, i.e. promoting wound healing. Modifying Hen in view of Gethin would not frustrate the purpose of Hen at all, but rather would better facilitate and improve it, as explained below. 
2. In stark contrast to Appellant’s assertion, Hen is not aiming to create an alkaline environment at all, and Hen never discloses or even remotely suggests that an alkaline environment is critical or even desired for wound healing. On the contrary, Hen teaches a method for promoting wound healing by administering e.g. a salt ferrate (e.g. potassium ferrate) and a hydrogen form of 2% cross-linked polystyrene-sulfonic acid (i.e. “acid resin”). The salt ferrate is applied to the wound, in part, for the purpose of generating oxygen, which then reduces the level of bacteria, virus and fungus in the wound (see Hen, [0013]). The intended purpose of applying the salt ferrate is not to generate an alkaline wound environment, by e.g. generating hydroxide ions. Nevertheless, as Hen expressly teaches, applying the salt ferrate can, and often does, generate hydroxide ions, as an unwanted side effect, which causes stinging and burning. As Hen explains “it is the presence of the hydroxide (OH-) radicals that can 
3. The acid resin is applied, in part, for the purpose of neutralizing the hydroxide ions. As Hen explains “the hydrogen ionic form of styrene divinylbenzene copolymer resin is sufficient to neutralize the hydroxide (OH-) radicals” which thus “reduces or eliminates the stinging effect” (see Hen, [0044]). In other words, in stark contrast to Appellant’s assertion, Hen actively seeks to prevent an alkaline wound environment, which is not desired and which causes stinging and burning, by employing the acid resin to actively neutralize the undesirable hydroxide ions that form when the salt ferrate is applied to the wound. In addition to the acid resin, Hen also teaches that the choice of cation for the salt ferrate can also help to eliminate the unwanted generation of hydroxide ions (see Hen, [0034]), while still providing the desired oxygen generation for the antimicrobial effect. Hence, in stark contrast to Appellant’s assertion, Hen applies the salt ferrate to generate oxygen for an antimicrobial effect, not to generate hydroxide radicals and an alkaline environment. Hen does not want the hydroxide ions and the alkaline environment, and although hydroxide ions can be generated by the Hen method as a side effect, the hydroxide ions cause pain, stinging and burning. Hen thus further applies an acid resin, in part, to actively counteract the hydroxide radicals and prevent any formation of an alkaline environment. 
4. Hence, in response to Appellant’s assertions that “Hen teaches wound healing in a more alkaline environment” and that “no person of ordinary skill in the art would be led by Gethin to change Hen’s alkaline environment to an acidic environment”, it is noted that Hen does not teach wound healing in an alkaline environment, but rather Hen no requisite alkaline environment in Hen at all whatsoever, and thus no requirement for an alkaline environment that must somehow be changed to an acidic environment. Indeed, Hen is already applying an acid, i.e. the acid resin, which no doubt is going to promote an acidic wound environment. 
5. Even assuming, arguendo, that Hen did actually teach chronic wound healing in an alkaline environment (which in reality it clearly does not), Gethin expressly discloses that “chronic, non-healing wounds have an elevated alkaline environment”, while “healing occurs more readily in an acidic environment” (see Gethin, abstract). Without any question whatsoever, then, one of ordinary skill in the art would understand that an alkaline environment is bad for wound healing, while an acidic environment is good for wound healing, and most certainly one of ordinary skill in the art would be motivated to ensure an acidic wound environment and avoid an alkaline wound environment. Gethin further discloses another key finding, i.e. “a lowering of pH…releases…more oxygen” (see Gethin page 53, middle column). Gethin also relates the higher oxygen level to a high likelihood of healing (see Gethin, page 53, middle column). Going back to Hen, the salt ferrate was being applied for the beneficial purpose of boosting the oxygen level, but despite the good intention, is clearly a nuisance because it also generates hydroxide radical and promotes an alkaline environment as an unwanted side effect. Hen thus applies the acid resin, in part, to counter the hydroxide and prevent or eliminate the alkaline environment. Yet, Gethin the unwanted side effects of the hydroxide radicals, the risk of an alkaline wound environment, and the stinging and burning. Obviously, then, one of ordinary skill in the art would without any doubt be motivated to modify Hen in view of Gethin to eliminate the salt ferrate, and simply apply the acid resin, with the reasonable expectation that the wound will be successfully healed, in part by boosting oxygen levels, which provides an antimicrobial effect, without the hassles of the salt ferrate, i.e. generating hydroxide, and the pain, stinging and burning. 
6. Gethin has not been cited for individually anticipating the instantly claimed subject matter under 35 USC 102. Rather, the prior art rejection is under 35 USC 103 over Hen in view of Gethin, and what these references expressly disclose and reasonably suggest to one of ordinary skill in the art, who is one of ordinary creativity and not an automaton. Gethin need not disclose “a seal-forming composition to protectively seal the wound”. Rather, as Appellant has correctly pointed out, Hen discloses this feature. Hen remains the cited primary reference in the 35 USC 103 not the seal forming element in Hen. Hence, by eliminating the salt ferrate and simply retaining the acid resin, these critical functions (e.g. seal formation, etc.) will certainly not be lost. As already noted, supra, the oxygen boosting function, which was the purpose of the salt ferrate, will also not be lost, but in fact could even be enhanced, by simply eliminating the salt ferrate and applying the acid resin to produce an acidic wound environment. The salt ferrate of Hen also had the purpose of promoting blood clotting. However, because the acid resin produces a scab or protective covering, which of course will slow any bleeding, this function can also greatly facilitate blood clotting, and so this function is not lost either. 
7. In summary, then, in stark contrast to Appellant’s assertions, Hen does not require, prefer, or even allow for an alkaline wound environment, but rather actively seeks to prevent and eliminate an alkaline wound environment e.g. with the use of an acid resin. Hen seeks to promote healing of e.g. chronic wounds, and Gethin teaches that an alkaline wound environment is bad for chronic wound healing, while an acidic wound environment is great for chronic wound healing. Hence, far from being “diametrically-opposed, as Appellant contends, the teachings of Hen and Gethin are consistent and quite in agreement with each other. There is no swapping Hen’s “alkaline environment” for Gethin’s “acidic environment”, since Hen does not require, prefer, or even allow for an alkaline wound environment, and there is no “teaching away” involved 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID BROWE/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
Conferees:
 /JOHANN R RICHTER/ Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                       
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.